Citation Nr: 0419897	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  96-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder and, if so, entitlement to 
service connection for a back disorder.  

2.  Entitlement to service connection for damage to the 
immune system, or an autoimmune disorder, to include as a 
result of radiation exposure.  

3.  Entitlement to service connection for myositis with 
multiple symptoms involving the lungs, soft tissue, 
connective tissue, skin, and calcification of joints and 
muscles, to include as a result of radiation exposure.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease and asthma, to include as a result of 
radiation exposure.  

6.  Entitlement to service connection for actinic keratosis, 
to include as a result of radiation exposure.  

7.  Entitlement to service connection for a right knee 
disorder.  

8.  Entitlement to service connection for hiatal hernia.  

9.  Entitlement to service connection for gastroesophageal 
reflux disease.  

10.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1954 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In these determinations, the RO inter alia granted the 
appellant's application to reopen the claim of service 
connection for a back disorder, denied that claim and the 
other service-connection claims listed on the title page of 
this decision, and denied a rating in excess of 20 percent 
for duodenal ulcer.  The appellant disagreed and this appeal 
ensued.  

In February 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct the hearing and render a decision in 
this case pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In this decision, the Board grants the appellant's 
application to reopen the previously denied claim of service 
connection for a back disorder.  The reopened claim and the 
remaining claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for additional 
development.  


FINDINGS OF FACT

1.  A March 1987 Board decision denied the claim of 
entitlement to service connection for a back disorder.  

2.  The evidence received since March 1987 concerning the 
claim of service connection for a back disorder is new and 
material.  


CONCLUSIONS OF LAW

1.  The March 1987 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  Evidence received since the March 1987 Board decision 
relevant to the claim of service connection for a back 
disorder is new and material; thus, the requirements to 
reopen that claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
With respect to the application to reopen the previously 
denied claim of entitlement to service connection for a back 
disorder, the Board finds VA has fully satisfied its duties 
of notice and assistance and that sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
appellant, given the favorable nature of the Board's 
decision.  No further assistance in developing the facts 
pertinent to the application for reopening is required.  

By a March 1987 decision, the Board inter alia denied the 
claim of entitlement to service connection for a back 
disorder.  Decisions of the Board are final, see 38 U.S.C.A. 
§§ 7104(a) and (b) (West 2002), unless new and material 
evidence is submitted to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The appellant seeks to reopen the claim.  The RO, in a 
December 1994 rating decision, initially denied the 
application to reopen, and the veteran perfected an appeal to 
the Board.  By a February 2003 rating action, set forth in a 
supplemental statement of the case that same month, the RO 
reopened the claim and denied it on the merits.  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See   
38 C.F.R. § 3.156(a) (2003).  However, as noted above, the 
new regulatory definition is effective only for claims to 
reopen received on or aft er August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  This claim to reopen was prior 
to August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the March 1987 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 7 6 (1995).  

In denying the claim in March 1987, the Board found that 
there was a no medical link between the findings of arthritis 
in the 1980s and the appellant's service, including 
complaints of back pain in January 1966.  The evidence 
received since March 1987 includes VA and private medical 
records documenting degenerative disc disease affecting the 
lumbar spine, osteopenia, and osteoarthritis.  This evidence, 
on its face, augments the appellant's allegations of a 
connection to service.  In addition, the record includes the 
appellant's very specific statements regarding his activities 
during service, which were not of record at the time of the 
March 1987 decision.  

The additional evidence received since the March 1987 Board 
decision constitutes new and material evidence.  As such, the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disorder is granted.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002);  38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The record includes medical evidence regarding the disorders 
for which service connection is sought, including the back 
disorder, symptoms affecting the immune system, myositis, a 
psychiatric disorder, chronic obstructive pulmonary disease 
and asthma, actinic keratosis, a right knee disorder, hiatal 
hernia, and gastroesophageal reflux disease.  The most recent 
examination of the appellant was in 1999, and the record does 
not include an examination designed to determine the accurate 
nature of these disorder and their etiology.  The service-
connection claims will therefore be remanded so the appellant 
may be afforded such examinations.  

Similarly, the most recent examination to assess the severity 
of the service-connected duodenal ulcer was in July 1999.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003) (criteria 
for evaluating severity of duodenal ulcer).  On remand, the 
RO should afford the appellant an examination to assess the 
current severity of this disability.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should arrange for a VA 
examination to determine the severity of 
the service-connected duodenal ulcer.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine as to the severity of 
the duodenal ulcer, to include an 
assessment of: (1) the frequency and 
duration of any recurring symptoms; (2) 
the frequency and duration of any 
incapacitating episodes; (3) impairment 
of health manifested by anemia and weight 
loss (including whether such anemia and 
weight loss is productive of definite 
impairment of health); (4) pain only 
partially relieved by standard ulcer 
therapy; (5) periodic vomiting; and (6) 
recurrent hematemesis or melena.  Ask the 
examiner to also provide an assessment of 
whether the ulcer results in impairment 
that is mild, moderate, moderately 
severe, or severe.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and etiology of the appellant's 
back disorder, right knee disorder, and 
myositis.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
the current back disorder, right knee 
disorder, and myositis, and whether these 
disorders are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the appellant's service, 
including if applicable his exposure to 
radiation in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and etiology of his claimed 
service-connected acquired psychiatric 
disorder.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - the nature of 
any psychiatric disorder found and, if 
such is found, whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

5.  The RO should arrange for a VA 
gastrointestinal examination to determine 
the nature and etiology of the claimed 
hernia and gastroesophageal reflux 
disease (GERD).  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - 
whether the appellant has a hiatal hernia 
and/or GERD and, if so, whether these 
disorders are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the appellant's service, 
including if applicable his exposure to 
radiation in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

6.  The RO should arrange for a VA 
pulmonary examination to determine the 
nature and etiology of the appellant's 
chronic obstructive pulmonary disease 
(COPD) and asthma.  Send the claims 
folder to the physician for review; any 
report written by a physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - on 
the nature of these disorders and whether 
they are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the appellant's service, 
including if applicable his exposure to 
radiation in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

7.  The RO should arrange for appropriate 
VA examinations to determine the nature 
and etiology of any damage affecting the 
immune system, such as an autoimmune 
disorder, and actinic keratosis.  Send 
the claims folder to the physicians for 
review; any report written by a 
physicians should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiners to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - whether the 
appellant has any damage affecting the 
immune system, such as an autoimmune 
disorder, or actinic keratosis, and, if 
so, whether such disorders are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the appellant's service, 
including if applicable his exposure to 
radiation in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

8.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



